Nichols, Chief Justice.
The order appealed from states: "Therefore, it is ordered that this case be held in abatement until a final order as to breach of the lease is entered in Fulton County, Case number C-16875, at which time this case shall be placed back on the calendar for final order.”
While there is a certificate of appealability, appellant has not filed an application for leave to appeal, as provided by Code Ann. § 6-701 (a) 2. Moody v. Moody, 238 Ga. 309 (1977).
Pretermitting the question of which appellate court would have jurisdiction, this appeal must be dismissed.

Appeal dismissed.


All the Justices concur.